EXHIBIT 32.2* Section 1350 Certification I, Steven G. Larson, the chief financial officer of LaserCard Corporation, a Delaware corporation (the “Company”), certify pursuant to section 1350 of chapter63 of title 18 of the United States Code that, to my knowledge: (i)the Quarterly Report of the Company on Form10-Q for the period ending June 30, 2008 (the “Report”), fully complies with the requirements of section 13(a) or 15(d), whichever is applicable, of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 5, 2008 /s/Steven G.
